DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group III, claims 7-10 and 12-16 in the reply filed on 1/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-6, 11, and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/19/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the recitation of “its derivatives” creates confusion as it is unclear what previously recited element is referenced by the pronoun.
	Regarding claim 9, the recitation of “coupling groups” creates confusion. Are these the same or different coupling groups from those references in claim 7?
	Regarding claim 15, the recitation of “said first solution consist of dimethyl sulfoxide” renders the claims indefinite. Claim 7 provided a first solution “…of a coupling reagent in a solvent solution” while claim 15 is now limiting the solution to the solvent (dmso). It appears (and the claim is interpreted as such) that the intent is that the solvent solution of the coupling reagent consists of dimethyl sulfoxide.
	Regarding claim 15, the recitation of “at least one organic solvent” creates confusion. Is this the organic solvent as referenced in claim 7 or an additional organic solvent?
	Regarding claim 15, the recitation of “said incubating solution comprises a Protein A solution” creates confusion. Is this defining the incubating solution as being a protein a solution or that the incubating solution also includes a protein a solution?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7-10 and 12-14 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over EP 1445260 A1, see attached English language machine translation.
Regarding claims 7, ’260 discloses a method for preparing an adsorptive media for binding biologic molecules (title/abstract) comprising the steps of: 
providing a macroporous support (see e.g. page 19; note also example 1, filter paper membranes; ‘260’s disclosed membranes/filters/etc. encompass and envisage macroporous materials, further said materials include the types of materials specified by the instant disclosure, e.g. filter paper membranes of claim 8);
immersing said macroporous support in a first solution of a coupling reagent (page 10-11, including DSC) in a solvent solution for attachment of said coupling reagent to form coupling groups (page 5, “...the Coupling reagent is present in a solvent”; note also solvent includes DMSO); 
immersing said macroporous support in an incubating solution comprising an organic solvent and a target binding solution selected from the group consisting of ligand, nucleotide, oligonucleotide, peptide, polypeptide, protein, and enzyme solutions having an affinity to a biologic target molecule to couple one of said ligands, nucleotides, oligonucleotides, peptides, polypeptides, proteins, and enzymes to at least a portion of said coupling groups of said macroporous support for binding with said biologic target molecule when exposed to said macroporous support (abstract, p6, “…compound to be immobilized is an amino acid or a peptide…”, page 10, discussion of synthesis of polypeptides, compound to be immobilized in a solvent, page 5, DMSO among listed solvents). While ‘260 does not expressly disclose macroporous materials, the materials of ‘260 are inclusive of the listed materials per applicant’s disclosure. Further, the materials are substantially encompassing of macroporous amongst other membrane options. Accordingly, either the ordinary artisan would have envisaged the use of macroporous materials such that the binding aspects are the primary function of the material or would have found the use of such materials to be obvious for the purpose of providing sufficient throughput and pore access such that the chemical (adsorbent) aspect is controlling the fluid process.
Regarding claim 8, ‘260 further provides wherein said macroporous support is selected from the group consisting of polyolefins membranes, polyethersulfone membranes, poly(tetrafluoroethylene) membranes, nylon membranes, fiberglass membranes, hydrogel membranes, hydrogel monoliths, polyvinyl alcohol membranes; natural polymer membranes, cellulose ester membranes, cellulose acetate membranes, regenerated cellulose membranes, cellulosic nanofiber membranes, cellulosic monoliths, filter paper membranes, and macroporous support membranes containing substantial cellulose or its derivatives, and combinations thereof (page 19; note also examples using various membranes including filter paper membranes, e.g. page 22).
Regarding claim 9, ‘260 further provides wherein the macroporous support is immersed in a swelling solvent solution to swell said macroporous support and increase exposure of at least one of reactive sites, coupling groups, and ligand sites before or after any step during affinity adsorptive media preparation (use of base + solvent necessarily results in swelling, see e.g. page 5, approximately last 10 lines of the page).
Regarding claim 10, ‘260 further provides said swelling solvent solution comprises at least one swelling solvent selected from the group consisting of dimethyl sulfoxide (DMSO), a mixture of DMSO and other solvents in which the DMSO content is greater than 70% by volume, organic solvents, hexamethylphosphoramide, ionic liquids, sulfolane, and combinations thereof (see page 5, approximately last 10 lines of the page, DMSO).
Regarding claim 12, ‘260 further provides wherein said coupling reagent is selected from the group consisting of N,N'-disuccinimidyl carbonate (DSC), 1,1'-carbonyldiimidazole (CDI), N,N'-dicyclohexylcarbodiimide (DCC), 1-ethyl-3-(3- dimethylaminopropyl)carbodiimide hydrochloride) (EDC), Cyanogen halides, Diisocyanates, Diglycidyl ethers, Epichlorohydrin, Tosyl chloride, Glutaraldehyde, Divinyl sulfone, Acyl halides, Triazines, Anhydrides, and combinations thereof (page 10-page 11, listing of coupling agents).
	Regarding claims 13-14, ‘260 further provides solvent such as but not limited to DMSO (e.g. page 5).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1445260 A1, see attached English language machine translation.
Regarding claim 16, ‘260 discloses all limitations as set forth above. ‘260 does not expressly provide the the amount of said organic solvent in said incubating solution is substantially close to but not significantly greater than the cloud point of the ligand, nucleotide, oligonucleotide, peptide, polypeptide, protein, and enzyme solutions. However, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have provided the solvent in a suitable concentration to achieve expected results (successful coupling/immobilizing) while avoiding precipitation or other failure of the immobilizing solution. Further, the particular concentration is not established as having any particular criticality or providing an unexpected result or benefit. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1445260 A1, see attached English language machine translation in view of Degen et al. (USP 4,693,985).
Regarding claim 15, ‘260 provides a first solution of DMSO with coupling reagent DSC (see e.g. page 5, pages 10-11); the incubating solution uses a solvent of DMSO (e.g. page 5). ‘260 does not expressly provide the immobilized aspect being Protein A or use of a solution of 10mg/mL or less Protein A concentration.
	Degen discloses a chemically active membrane with a biologically active material (title/abstract), wherein the membrane has been treated with a protein A solution of up to 10mg/mL (C11/L30-65) and the ligand involved includes protein A (abstract, table 1).
	It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to utilize a 10mg/mL or less concentration of protein A as taught by Degen for the purpose of utilizing a known antigen-antibody option to capture particular desired target molecules to achieve an expected result.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C MELLON/Primary Examiner, Art Unit 1759